             Case 1:21-cv-00525-LLS Document 8 Filed 04/19/21 Page 1 of 2



idNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN ROE,

                                Plaintiff,
                                                                   21-CV-00525 (LLS)
                    -against-
                                                                ORDER OF DISMISSAL
JOHN P. PALASCH, et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated January 28, 2021, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $402.00

in fees required to file a civil action in this Court. That order specified that failure to comply

would result in dismissal of the complaint. Plaintiff has not filed an IFP application or paid the

fee. Instead, Plaintiff filed a “motion for correcting records, clarification, requested records copy,

conditional notice of appeal et seq.” (ECF 7.) Accordingly, the complaint is dismissed without

prejudice.

       The Court has previously noted in other cases Plaintiff’s history of repeatedly failing to

comply with court orders, including orders to file complete IFP applications, and filing

inappropriate motions. See, e.g., Roe v. City of New York, ECF 1:20-CV-10260, 4 (LLS)

(S.D.N.Y. Jan. 25, 2021). Plaintiff has continued this pattern despite orders advising him how to

proceed. In light of this history, the Court again warns Plaintiff that if he continues filing actions

without taking the necessary steps or complying with court orders, the Court will not continue to

entertain these filings and will direct the Clerk of Court to return all incomplete filings.

Additional sanctions, including a filing injunction, may also be imposed.
            Case 1:21-cv-00525-LLS Document 8 Filed 04/19/21 Page 2 of 2



                                           CONCLUSION

         The complaint is dismissed without prejudice for failing to comply with the January 28,

2021 order. See 28 U.S.C. §§ 1914, 1915.

         All pending motions are denied as moot, and the Clerk of Court is directed to terminate

them.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff at the following

address: 244 Fifth Avenue, Suite 2992, New York 10011, and note service on the docket.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   2
